Citation Nr: 1706480	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for rheumatoid arthritis affecting the left hand. 

2.  Entitlement to an effective date prior to June 15, 2012, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son



ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran had an initial period of active duty for training from June 1992 to September 1992, and served on active duty from April 1996 to May 6, 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision dated in April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which initially assigned a noncompensable (0 percent) disability rating for rheumatoid arthritis affecting the shoulders, elbows, wrists, hands, and ankles.

In January 2012 the Veteran appeared at a Board hearing before the undersigned; a transcript of that hearing is in the claims file.

In May 2012, the Board remanded this matter for additional development.  In a December 2012 rating decision, the RO assigned separate evaluations for the following: shoulder limitation of motion with rheumatoid arthritis, noncompensably disabling prior to June 15, 2012, and 20 percent disabling thereafter; painful motion of the index finger and long finger, 10 percent disabling effective June 15, 2012; ankle rheumatoid arthritis, noncompensably disabling prior to June 15, 2012, and 10 percent disabling thereafter; and wrist rheumatoid arthritis, noncompensably disabling prior to June 15, 2012, and 10 percent disabling thereafter.  In a December 2012 supplemental statement of the case, the RO additionally assigned an initial noncompensable rating for rheumatoid arthritis of the elbow and an initial noncompensable rating for rheumatoid arthritis of the hand.

In May 2014, the Board remanded the appeal for additional development.  As part of the remand, the Board sought clarification regarding the ratings for rheumatoid arthritis involving the shoulder, index finger and long finger, ankle, and wrist; specifically, whether the ratings applied bilaterally, and if not, which joint was involved.  

A June 2015 rating decision granted a separate compensable disability rating of 10 percent for rheumatoid arthritis affecting the left ankle.  In September 2015, the Board remanded this matter for additional development.  In an October 2015 rating decision, the RO denied entitlement to a rating in excess of zero percent disabling for rheumatoid arthritis, left hand and entitlement to a total disability rating due to individual unemployability prior to June 15, 2012.  

The issue of entitlement to an initial compensable rating for rheumatoid arthritis affecting the Veteran's left hand is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran filed a claim in July 2008 seeking compensation for arthritis; the claim was filed within a year of service separation and included a claim for TDIU. 

2.  The Veteran met the schedular criteria for a TDIU throughout the pendency of the appeal.

3.  The Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment throughout the pendency of the appeal. 







CONCLUSION OF LAW

The criteria for an effective date of May 7, 2008, but no earlier, for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Entitlement to an Earlier Effective Date for TDIU

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a)(2016).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16 (b)(2016).  In certain circumstances, a claim for compensation may be considered a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In a July 2008 claim for compensation, the Veteran indicated that he had been unable to work since he was medically separated from service on May 6, 2008.  This claim was received within one year of separation from service, and the claim clearly raised the matter of entitlement to a TDIU.  Thus, if the Veteran has met the criteria for eligibility for a TDIU from May 2008, this effective date for entitlement to the benefit can be assigned. 

Concerning TDIU eligibility, the Veteran has been assigned a 50 percent rating for sleep apnea and the combined rating for all of his service-connected disabilities has been at least 70 percent.  These ratings have been in effect since May 2008.  Consequently, the Veteran has met the schedular criteria for TDIU throughout the pendency of the appeal.  38 C.F.R. §4.16 (a).

The remaining consideration is whether, prior to June 15, 2012, the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage") for the period on appeal.  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The evidence shows that the Veteran has been unable to secure and follow substantially gainful employment throughout the pendency of the appeal.  In an October 2014 decision, the Board granted entitlement to TDIU primarily based on the finding of a June 2012 VA examination.  Overall, the evidence of record, particularly the Veteran's reporting since the date of his May 2008 compensation claim, shows a level of impairment that is consistent with the findings of this examination.  Consequently, resolving any reasonable doubt in favor of the Veteran, he has been unable to secure and follow substantially gainful employment throughout the pendency of the appeal.  

The Board notes that the Veteran did work for a short period at a nonprofit and nine months as an operations research and system analyst.  However, in regard to the nonprofit, the Veteran credibly testified that he had to resign because he was missing too many days of work due to his service-connected rheumatoid arthritis.  Similarly, in regard to the operations research and system analyst position, the Veteran credibly testified that he only worked for about nine months before having to resign because he was missing too many days of work due to his service-connected rheumatoid arthritis.  Thus, the Board finds that both these instances constitute unsuccessful work attempts.  Consequently, they tend to support a finding that the Veteran has been unemployable throughout the entire pendency of the appeal.  

In sum, the Veteran's May 2008 claim for service connection also constituted a claim for TDIU, that claim was submitted within one year of separation from service, and for the entire period since service he met both the schedular and evidentiary criteria for TDIU.  Accordingly, an effective date of May 7, 2008 (the day after service discharge), is warranted for the award of a TDIU.  38 C.F.R. §§ 3.400(b)(2),  4.16(a).


ORDER

An effective date of May 7, 2008, but no earlier, for the award of a TDIU is granted, subject to the law and regulations governing payment of monetary benefits. 


REMAND

The Veteran seeks entitlement to an initial compensable rating for rheumatoid arthritis of the left hand.  

In the September 2015 remand, the Board instructed the RO to provide the Veteran with either a new VA examination or have the Veteran submit a Disability Benefit Questionnaire (DBQ) evaluation and opinion from his attending physician addressing his left hand rheumatoid arthritis.  To date, the Veteran has not been provided a new VA examination nor submitted a DBQ evaluation and opinion from his attending physician.  In this regard, the DBQ submission was recommended in part because the Veteran was living very far away from a VA facility where a VA examination could be conducted.  However, it appears the Veteran is now living in Wasilla, Alaska, which is in much closer proximity to a VA medical center, e.g., Wasilla Outpatient Clinic or Anchorage, Alaska VA Healthcare System.  Thus, he may be able to report to a VA examination.  Consequently, on remand, the RO should attempt to afford him a new VA examination.

Prior to arranging for a new VA examination, the RO should confirm the Veteran's current address.  In this regard, the RO has been sending correspondence to the Veteran in Wasilla, Alaska.  However, the Board notes that the January 2017 letter notifying the Veteran that his case was being returned to the Board was sent to Wasilla, Texas.  Given this inconsistency and the fact that the record does not appear to contain a clear change of address from the Veteran, address confirmation should be undertaken.

Accordingly, the case is REMANDED for the following actions: 

1.  Confirm the Veteran's current address. 

2.  Provide the Veteran with a VA examination or have him submit a DBQ evaluation and opinion from his attending physician.

The VA examination or the Veteran's DBQ evaluation and opinion from his attending physician should address the following:

a)  Does the Veteran have any painful motion or limitation or motion in any of the fingers on his left hand?  

b)  If so, is there a gap of one inch or more between the fingertip(s) and the proximal transverse crease of the palm on the left hand?

c)  What is the range of extension in the index and long fingers of the left hand?

d)  Is there ankylosis, either favorable or unfavorable, of any of the fingers of the left hand?

e)  Are there any other manifestations of rheumatoid arthritis with respect to the left hand?

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted in full, the RO must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Thomas O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


